114 F.3d 1171
Eileen DePasquale, Joseph DePasquale, Margaret A. Metzler,Leo A. Metzler, Robert A. Morrissey, Marry P.Morrissey, Larry Lewis, Pat Lewis, KimMcLarin, Janet Giffear, EstherThoroughgoodv.International Business Machines Corp., Atex, Inc., EastmanKodak Company; Eileen DePasquale, Joseph DePasquale,Margaret A. Metzler, Leo A. Metzler, Robert A. Morrissey,Marry P. Morrissey, Larry Lewis, Pat Lewis, Kim McLarin,Janet Giffear, Esther Thoroughgood v. International Business
NOS. 96-1559, 96-1594
United States Court of Appeals,Third Circuit.
Apr 15, 1997
Appeal From:  E.D.Pa. ,No.94-03058

1
Affirmed.